[Cite as Columbus Bar Assn. v. Mangan, 123 Ohio St. 3d 250, 2009-Ohio-5287.]




                   COLUMBUS BAR ASSOCIATION v. MANGAN.
                     [Cite as Columbus Bar Assn. v. Mangan,
                       123 Ohio St. 3d 250, 2009-Ohio-5287.]
Attorneys — Misconduct — Handling a legal matter without adequate
        preparation — Representing multiple clients without obtaining consent
        from each client after full disclosure — Public reprimand.
  (No. 2009-1127 — Submitted August 11, 2009 — Decided October 13, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                   Discipline of the Supreme Court, No. 08-051.
                                __________________
        Per Curiam.
        {¶ 1} Respondent, Patrick F. Mangan of Columbus, Ohio, Attorney
Registration No. 0016104, was admitted to the practice of law in Ohio in 1979.
The Board of Commissioners on Grievances and Discipline recommends that we
publicly reprimand respondent, based mainly on findings that he undertook the
representation of a father, son, and daughter-in-law without first advising them of
the risks presented by their potentially conflicting interests and obtaining each
person’s consent to having a single advocate. We accept the board’s finding that
respondent’s conduct violated ethical standards incumbent on Ohio lawyers and
the recommendation for a public reprimand.
        {¶ 2} Relator, Columbus Bar Association, charged respondent with
violations of the Disciplinary Rules of the Code of Professional Responsibility,
including DR 5-105(C) (prohibiting a lawyer from representing multiple clients
with conflicting interests unless “it is obvious that [the lawyer] can adequately
represent the interest of each and if each consents to the representation after full
disclosure of the possible effect of such representation on the exercise of [the
                             SUPREME COURT OF OHIO




lawyer’s] professional judgment on behalf of each”) and 6-101(A)(2) (prohibiting
a lawyer from undertaking a legal matter without adequate preparation under the
circumstances). A three-member panel of the board heard the case, including the
parties’ stipulations to the cited misconduct, made findings of fact and
conclusions of law, and recommended a public reprimand. The board adopted the
panel’s findings of misconduct and recommendation.
       {¶ 3} The parties have not objected to the board report.
                                    Misconduct
       {¶ 4} Respondent has practiced for 30 years in probate and real estate
law, working for various employers, including the Legal Aid Society of
Columbus, UAW Legal Services, and Hyatt Legal Services. He practiced in
association with several attorneys from 1995 until 2005, when he opened his own
practice in Columbus.
       {¶ 5} A man belonging to a prepaid legal services plan consulted
respondent in January 2005 about a pending foreclosure action.                CIT
Group/Consumer Finance, Inc. (“CIT”), had filed the action in early December
2004, seeking to foreclose on a single-family dwelling that the man and his son
had inherited in June 2002. Respondent agreed to represent all defendants in the
foreclosure action: the father, his son, and the son’s wife.
       {¶ 6} Despite this agreement, respondent never communicated with
either the son or the daughter-in-law, relying instead on the father’s assurances
that the father was acting on behalf of his son and daughter-in-law. But in fact,
the couple did not know of the foreclosure proceedings. And even before the
foreclosure proceedings began, the couple had been dissatisfied with the father’s
decisions about the property.
       {¶ 7} In 2002, the father had borrowed $37,194 (approximately one-half
of the equity in the appraised value of the house) to upgrade the house so he could
move into it or the father and son could sell it. The father and son signed a




                                          2
                               January Term, 2009




mortgage against the house. In the years that followed, the father made some
improvements but ultimately gutted the kitchen. The son realized the extent of
disrepair, and in 2005, he and his wife refused to allow the father to borrow more
money by using the home as collateral.
       {¶ 8} But by then, the home was already in foreclosure because,
unknown to his son and daughter-in-law, the father had stopped making mortgage
payments sometime in 2004. And by the time the father consulted respondent in
early 2005, the balance owed on the mortgage had grown to $47,700, the cost to
reinstate the loan was $10,000, and the homeowners needed another $20,000 loan
to complete the kitchen, roof, and heating, ventilation, and air conditioning
renovations.    Thus, after reinstating the loan, completing the necessary
renovations, and selling the property for the new estimated fair market value of
$75,000, including paying a six-percent realtor commission ($4,500) and closing
costs ($2,000), the homeowners would have realized only about $790 in profit.
       {¶ 9} Respondent discussed at length with the father the possibility of
reinstating the loan, but the father did not have the financial resources.
Respondent consequently filed an answer to the complaint, but without any input
from the son and daughter-in-law.        The court thereafter granted summary
judgment in favor of CIT, and the house sold at a sheriff’s sale for $53,000,
$22,000 under the appraised value.
       {¶ 10} The son and daughter-in-law did not learn of the foreclosure until
Christmas 2005, when a neighbor advised that the property had been sold. The
daughter-in-law soon contacted respondent, who only then realized his mistake.
The couple filed a grievance with relator, hired another attorney, and ultimately
recovered $3,700 in proceeds from the foreclosure that had been held in escrow.
       {¶ 11} Respondent, who was not compensated for his representation,
candidly admitted that he had “dropped the ball” by failing to contact the son and
daughter-in-law and by focusing only on the filing of a timely answer.          He



                                         3
                            SUPREME COURT OF OHIO




acknowledged that he should have sent the couple a copy of the answer, and he
expressed his sincere regret for the oversight. To ensure that he does not repeat
the mistake, respondent has redoubled his efforts to keep each client adequately
informed of developments in his or her case.
       {¶ 12} The parties stipulated and the board found that respondent’s acts
and omissions in relation to this family’s property foreclosure violated DR 5-
105(C) and 6-101(A)(2).      Because respondent failed to gain all the parties’
consent to the multiple representation and did not communicate at all with two of
them, we accept that respondent committed this misconduct.
                                     Sanction
       {¶ 13} In recommending a sanction for this misconduct, the panel and
board weighed the aggravating and mitigating factors to which the parties also
stipulated and considered their joint proposal for a public reprimand. Adopting
the panel’s report, the board observed:
       {¶ 14} “Mitigating factors include that Respondent has no prior
disciplinary record, lacked a dishonest or selfish motive, cooperated in the
disciplinary proceedings, and presented evidence of good character and
reputation. Respondent submitted twelve letters from fellow lawyers, a judge and
clients attesting to Respondent’s honesty, integrity, and competence in the
practice of law. These witnesses all have had extensive contact with Respondent
both before and after he began practicing law thirty years ago in 1979. [See
BCGD Proc.Reg. 10(B)(2(a), (b), (d), and (e).]
       {¶ 15} “The sole aggravating factor may be vulnerability and resulting
harm to the victims of the misconduct. [See BCGD Proc.Reg. 10(B)(1)(h).]
However, after considering all the evidence submitted, the panel finds that any
financial harm to the grievants had occurred prior to any involvement of
Respondent. [The father] borrowed the funds on the mortgage, defaulted on the
loan, used the proceeds for other personal items, and rendered the home




                                          4
                                 January Term, 2009




uninhabitable and in need of further mortgage and work before he consulted
Respondent. The damage to [the son and daughter-in-law’s] equity was the result
of [the father’s] actions, not Respondent’s error. Respondent further maintained
malpractice insurance with limits of one million dollars and no claim was made
against him by [the son and daughter-in-law] relating to this incident.”
       {¶ 16} In Disciplinary Counsel v. Ita, 117 Ohio St. 3d 477, 2008-Ohio-
1508, 884 N.E.2d 1073, we publicly reprimanded a lawyer who filed a pleading
without knowing the identity of his clients. That lawyer, in pursuing a client’s
personal-injury claim, mistakenly sued for loss of consortium on behalf of the
client’s wife. The lawyer never communicated with the wife or inquired about
her status from his client, and actually, the wife and client were separated. The
couple later divorced, and the client ultimately agreed to indemnify his former
wife for losses she may have sustained because he settled his personal-injury
claim and dismissed the loss-of-consortium claim with prejudice.
       {¶ 17} Respondent in this case similarly failed to communicate with
clients in a family setting, failed to ascertain their interests, and failed to obtain
their informed consent to the multiple representation. But no one has suggested
that respondent’s “ill-advised actions resulted from anything other than
carelessness.” Id. at ¶ 10. Moreover, as in Ita, “[r]espondent's lack of any
enmity, his heretofore unblemished professional record, his established good
character and reputation, and his cooperation in these proceedings persuade us
that a warning will suffice in this case.” Id.
       {¶ 18} Respondent is therefore publicly reprimanded for his violations of
DR 5-105(C) and 6-101(A)(2). Costs are taxed to respondent.
                                                              Judgment accordingly.
       MOYER,      C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,      O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________



                                             5
                           SUPREME COURT OF OHIO




        Terrence A. Grady & Associates Co., L.P.A., and Terrence A. Grady; and
Bruce A. Campbell, Bar Counsel, and A. Alysha Clous, Assistant Bar Counsel,
for relator.
        Mitchell, Catalano & Boda Co., L.P.A., and William Mann, for
respondent.
                          ______________________




                                       6